IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 80A13

                            FILED 4 OCTOBER 2013

STATE OF NORTH CAROLINA

            v.
TIMOTHY CHARLES WILKES



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 736 S.E.2d 582 (2013), finding no error

at a trial that resulted in judgments entered on 16 June 2011 by Judge V. Bradford

Long in Superior Court, Moore County, but remanding for resentencing. Heard in

the Supreme Court on 5 September 2013.


      Roy Cooper, Attorney General, by Creecy C. Johnson, Assistant Attorney
      General, for the State.

      Duncan B. McCormick for defendant-appellant.


      PER CURIAM.


      AFFIRMED.